United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-336
Issued: July 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from a September 30, 2008 merit
decision of the Office of Workers’ Compensation Programs, denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established a back injury on October 12, 2007.
FACTUAL HISTORY
On December 19, 2007 appellant, then a 42-year-old computer operator, filed an
occupational disease claim (Form CA-2) alleging that she sustained lumbar muscle strain and
spasms when she bent down on October 12, 2007 to pick up mail and felt a pull as she stood up.
She sought medical treatment on October 15, 2007 and she left work early on October 19, 2007.
In a brief statement dated December 12, 2007, appellant advised that she went to a hospital

emergency room on October 15 and December 4, 2007. She stated that she was required to
remove mail from bins and on October 12, 2007 she felt a pull in her back as she lifted the mail.
In a note dated October 24, 2007, Dr. Dennis Treece, a family practitioner, diagnosed
back pain and indicated that appellant should not engage in lifting over 10 pounds. A January 3,
2008 note diagnosed sciatica and lumbar radiculopathy. A magnetic resonance imaging scan of
the lumbar spine was performed on January 8, 2008, revealing severe degenerative disc disease
at L4-5 and L5-S1. A duty status report (Form CA-17) dated January 16, 2008 from a family
practitioner provided a history of the October 12, 2007 incident.1 The diagnosis due to injury
was severe degenerative disc disease.
By decision dated February 5, 2008, the Office denied the claim for compensation. It
found that the medical evidence was insufficient to establish an injury arising from the accepted
incident.
Appellant requested a hearing before an Office hearing representative, which was held on
July 14, 2008. At the hearing, appellant’s representative asserted that she had a back spasm at
work on April 25, 2008 and fell. In a report dated May 9, 2008, Dr. Abulhasan Sayed, a
physiatrist, indicated that appellant was seen for chronic low back pain that started on
October 12, 2007 when she picked up mail and felt a pop. Dr. Sayed provided results on
examination and diagnosed chronic low back pain. Appellant also submitted physical therapy
reports.
By decision dated September 30, 2008, an Office hearing representative affirmed the
February 5, 2008 decision. She found that the medical evidence was insufficient to establish the
claim as the physicians of record failed to provide a history of her employment or address causal
relation.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for the payment of compensation
for “the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.”2 The phrase “sustained while in the performance of duty” in the Act is
regarded as the equivalent of the commonly found requisite in workers’ compensation law of
“arising out of and in the course of employment.”3 An employee seeking benefits under the Act
has the burden of establishing that he or she sustained an injury while in the performance of
duty.4 In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
1

The signature is illegible.

2

5 U.S.C. § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

2

actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally, this can
be established only by medical evidence.5
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.6
ANALYSIS
Although appellant filed a Form CA-2, which is intended for claims of injury occurring
over more than one workday or shift,7 she attributed her condition to an October 12, 2007
incident when she bent over to pick up mail. The Office accepted that the incident occurred as
alleged. The issue is whether there is rationalized medical opinion evidence establishing a
diagnosed condition causally related to the October 12, 2007 incident.8
The Board finds there is no rationalized medical evidence on the issue of causal
relationship. The diagnoses from Dr. Treece included sciatica, lumbar radiculopathy and lumbar
degenerative disc disease. He did not provide any narrative opinion with supporting medical
rationale addressing causal relationship with the accepted incident. Similarly, Dr. Sayed did not
provide an opinion on causal relationship. He diagnosed chronic low back pain. As noted, a
rationalized opinion must be based on a complete and accurate factual background and must be
supported by medical rationale. It is appellant’s burden of proof. The Board finds that appellant
did not meet her burden in this case based on deficiencies in the medical reports of record.
CONCLUSION
The Board finds that appellant did not establish a back injury causally related to the
October 12, 2007 incident.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

7

See 20 C.F.R. § 10.5(q).

8

It is not clear whether appellant filed a claim with respect to an April 25, 2008 incident. To the extent she is
alleging a consequential injury from the October 12, 2007 incident, appellant would have to establish an
employment injury, and then submit evidence establishing an injury on April 25, 2008 that resulted from the natural
progression of the accepted employment injury. See Bernitta L. Wright, 53 ECAB 514 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 30 and February 5, 2008 are affirmed.
Issued: July 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

